             Case 3:18-cv-05751-BHS Document 21 Filed 04/12/19 Page 1 of 2



 1                                                   DISTRICT JUDGE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9
     STEAKHOUSE SEATTLE, LLC and JAMES                 CASE NO. C18-5751-BHS
10   NATIONS,
                                                       STIPULATION OF VOLUNTARY
11                          Plaintiff,                 DISMISSAL PURSUANT TO F.R.C.P.
                                                       41(A)(1)(A)(ii)
12   v.
13   UNITED STATES,
14                          Defendant.
15

16            IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

17   respective counsel(s) that the above-captioned action is voluntarily dismissed, with prejudice,

18   against Defendant United States pursuant to the Federal Rules of Civil Procedure
19   41(a)(1)(A)(ii).
20

21                                                   Brian T. Moran
                                                     United States Attorney
22

23    Executed this 12th day of April 2019           /s/ Kristen Vogel
                                                     Kristen Vogel
24                                                   Assistant United States Attorney
                                                     700 Stewart Street, Suite 5220
25                                                   Seattle, Washington 98101
                                                     Attorney for Defendant,
26                                                   United States of America

      STIPULATION OF VOLUNTARY DISMISSAL                                  SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                    Attorneys at Law
      PURSUANT TO F.R.C.P. 41(A)(1)(a)(ii): Case No C18-                            U.S. Bank Centre
                                                                              1420 5th Avenue, Suite 3400
      5751-BHS - 1                                                              Seattle, WA 98101-4010
                                                                                Telephone 206-622-1711
     PDX\133660\243010\VNI\25121084.3
             Case 3:18-cv-05751-BHS Document 21 Filed 04/12/19 Page 2 of 2



 1

 2
      Executed this 12th day of April 2019    /s/ Stewart D. Fried
 3                                            Stewart D. Fried,
                                              Olson Frank Weeda Terman Metz PC
 4                                            2000 Pennsylvania Avenue, N.W.
                                              Suite 3000
 5                                            Washington, DC 20006
                                              Attorneys for Plaintiffs
 6

 7
      Executed this 12th day of April 2019    s/ Virginia R. Nicholson
 8                                            Virginia R. Nicholson, WSBA #39601,
                                              Schwabe, Williamson & Wyatt, PC
 9                                            1420 Fifth Avenue, Suite 3400
                                              Seattle, WA 98101
10                                            Local Counsel for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATION OF VOLUNTARY DISMISSAL                       SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                         Attorneys at Law
      PURSUANT TO F.R.C.P. 41(A)(1)(a)(ii): Case No C18-                 U.S. Bank Centre
                                                                   1420 5th Avenue, Suite 3400
      5751-BHS - 2                                                   Seattle, WA 98101-4010
                                                                     Telephone 206-622-1711
     PDX\133660\243010\VNI\25121084.3
